DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/10/2022 has been entered. 


Response to Arguments
3.	This office action is in response to the amendment filed on 10/10/2022.  Claims 1, 6-11 and 16-20 are pending in this application and have been considered below.  Claims 2-5 and 10-15 are canceled by the applicant.

4.	The rejection under 35 USC 112(a) to claim 1, 6-11 and 16-20 is corrected by the amendment.  Therefore, the rejection is withdrawn.

5.	The rejection under 35 USC 112(b) to claim 1, 6-11 and 16-20 is corrected by the amendment.  Therefore, the rejection is withdrawn.

6.	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of new ground(s) of rejection because of the amendments.


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 20180310127) (hereinafter Xia) in view of Priyanto et al. (US 20160295366) (hereinafter Priyanto) and further in view of Akkarakaran et al. (US 20170374637) (hereinafter Akkarakaran).

    PNG
    media_image1.png
    341
    542
    media_image1.png
    Greyscale

	Regarding claims 1 and 11:
As shown in figures 1-16, Xia discloses a terminal (see UE in figures 1, 4, 6, and 14-16) configured to transmit position measurement information in a wireless communication system (abstract), the terminal comprising: 
a receiver (1502 in figure 15A) configured to receive a signal (in par 0103 Xia teaches “at least one transceiver 1552, which includes functionality for a transmitter and a receiver”); 
a transmitter (1502 in figure 15A) configured to transmit a signal (in par 0103 Xia teaches “at least one transceiver 1552, which includes functionality for a transmitter and a receiver”); and 
a processor (1500 in figure 15A) configured to control the receiver and the transmitter (figure 15A shows the processor 1500 is controlling the transceiver (receiver and transmitter) (par 0099-0103), wherein the processor (1500 in figure 15A) is configured to: 
receive first information related to position measurement (figure 6 shows UEB 613 receives first information related to position measurement on line 628) (par 0048-0054); 
receive second information for requesting the position measurement (figure 6 shows UEB 613 receives second information for requesting the position measurement on line 636) (par 0048-0054); 
receive a positioning-related signal from a base station (figure 6 shows UEB 613 receive PRS information on line 630) (par 0048-0054); 
measure the positioning-related signal (see 632 in figure 6) (par 0048-0054); 
acquire the position measurement information based on the measurement of the positioning-related signal (see 632, 638 in figure 6, par 0048-0054); and  
transmit the position measurement information (see line 648 in figure 6) (par 0052), 
wherein the first information includes angle information of each of available beams (figure 6 shows that the measurement includes angle information.  See 638 in figure 6) (abstract, par 0022, 0039, 0050-0052), and the beamforming configuration information (in par 0049 Xia teaches “The PRS measurement requests may include network resource information that will be used to convey the PRSs, beamforming information if beamforming is used, and so on”).
Xia discloses all of the subject matter as described above except for specifically teaching altitude information from which each of available beams is transmitted at the base station and wherein the number of carriers and the number of beams for acquiring the position measurement information are determined based on the beamforming configuration information according to a specific value indicated by the second information.
However, Priyanto in the same field of endeavor teaches altitude information (elevation angle interpreted to be altitude information) from which each of available beams is transmitted at the base station (in figure 1 below, Priyanto shows that altitude information from which each of available beams is transmitted at the base station.  See abstract, par 0010, 0051, 0059).  

    PNG
    media_image2.png
    349
    399
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the elevation angle as taught by Priyanto to modify the positioning measurement method of Xia in order to provide vertical position calculation of the mobile terminal (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Xia and Priyanto disclose all of the subject matter as described above except for specifically teaching wherein the number of carriers and the number of beams for acquiring the position measurement information are determined based on the beamforming configuration information according to a specific value indicated by the second information.
However, Akkarakaran in the same field of endeavor teaches wherein the number of carriers and the number of beams for acquiring the position measurement information are determined based on the beamforming configuration information according to a specific value (measurement parameter interpreted to be a specific value) indicated by the second information (par 0014-0015, 0025, 0075, 0080).
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “measurement parameter” to be “a specific value” within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the multiple carrier positioning measurement method as taught by Akkarakaran to modify the positioning measurement method of Xia in order to provide positioning measurement for a multicarrier beamformed wireless communication system (par 0075) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Regarding claim 10:
Xia further discloses wherein the position measurement information is shared among a plurality of base stations (figure 2 shows that the position measurement information is shared among a plurality of base stations.  Also see figure 6).


Allowable Subject Matter
11.	Claims 6-9 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Xia does not teach or suggest wherein the beamforming configuration information comprises two bits, based on a first value of the beamforming configuration information, the terminal measures the positioning-related signal from multiple beams that are carried by one carrier, based on a second value of the beamforming configuration information, the terminal measures the positioning-related signal from a beam that is carried by multiple carriers, and based on a third value of the beamforming configuration information, the terminal measures the positioning-related signal from multiple beams that are carried by multiple carriers.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631